Case 6:15-cv-00098-TAD-CBW Document 150 Filed 03/13/20 Page 1 of 3 PageID #: 1812



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

  ERIC PRUDHOMME, et al.,                        CASE NO: 6:15-cv-00098
  Individually and on behalf
  of others similarly situated                   JUDGE TERRY A. DOUGHTY

  vs.                                            MAGISTRATE JUDGE
                                                 CAROL B. WHITEHURST
  GEICO CASUALTY INSURANCE
  CO., et al.
  ______________________________________________________________________________

                         MOTION FOR STATUS CONFERENCE TO
                  ESTABLISH DEADLINES FOR THE HEARING ON CLASS
                 CERTIFICATION AND TO SET SETTLEMENT CONFERENCE

         NOW INTO COURT, come Plaintiffs Eric Prudhomme and Elvin Jack, Individually and

  on behalf of others similarly situated, who move this Honorable Court to set a status conference

  for the purpose of establishing a date for the hearing on class certification and to discuss potential

  resolution.

         The Third Revised Rule 16 Class Certification Scheduling Order sets a deadline of

  September 15, 2020 for briefing on class certification issues but leaves the dates for the hearing

  itself “TBD.” Plaintiffs suggest that a hearing date in late September or October 2020 would be

  appropriate.

         Further, the Annotated Manual for Complex Litigation § 13.11 and § 13.12 (4th ed.)

  recognizes the Court’s role in facilitating the parties’ communications about settlement. A

  discussion between the parties would be appropriate at this time before more time, effort, and

  energy are expended leading up to the class certification hearing. Thus, a settlement conference

  should be set as well.
Case 6:15-cv-00098-TAD-CBW Document 150 Filed 03/13/20 Page 2 of 3 PageID #: 1813



         WHEREFORE, Plaintiffs Eric Prudhomme and Elvin Jack, Individually and on behalf of

  others similarly situated, respectfully request that this motion be granted.

                                                Respectfully Submitted:

                                                WHALEY LAW FIRM

                                                /s/ J.R. Whaley___________________
                                                JOHN RANDALL WHALEY (#25930)
                                                BENJAMIN H. DAMPF (#32416)
                                                6700Jefferson Highway
                                                Building 12, Suite A
                                                Baton Rouge, Louisiana 70806
                                                Telephone: (225) 302-8810
                                                Facsimile: (225) 302-8814
                                                Email: jrwhaley@whaleylaw.com
                                                         ben@whaleylaw.com

                                                KENNETH D. ST. PÉ, APLC
                                                KENNETH D. ST. PÉ
                                                La. Bar Roll No. 22638
                                                311 W. University Ave., Suite A
                                                Lafayette, LA 70506
                                                (337) 534-4043

                                                THE MURRAY FIRM
                                                STEPHEN B. MURRAY, SR.
                                                La. Bar Roll No. 9858
                                                STEPHEN B. MURRAY, JR.
                                                La. Bar Roll No.23877
                                                ARTHUR M. MURRAY
                                                LA. Bar Roll No. 27694
                                                650 Poydras Street, Suite 2150
                                                New Orleans, LA 70130
                                                (504) 525-8100

                                                LAW OFFICES OF KENNETH W. DEJEAN
                                                Kenneth W. DeJean
                                                La. Bar Roll No. 04817
                                                Post Office Box 4325
                                                Lafayette, LA 70502-4325
                                                Telephone: (337) 235-5294
                                                Facsimile: (337) 235-1095
                                                ATTORNEYS FOR PLAINTIFF
Case 6:15-cv-00098-TAD-CBW Document 150 Filed 03/13/20 Page 3 of 3 PageID #: 1814




                                      CERTIFICATE OF SERVICE

         I certify that on March 13, 2020, a copy of the above Motion was filed electronically with
  the Clerk of Court for the Western District of Louisiana using the Court’s CM/ECF system. A
  copy of this Motion was contemporaneously served on counsel for all parties by electronic means
  and notice of this filing will be sent to all parties by operation of the Court’s electronic filing
  system.



                                           /s/ J.R. Whaley
